Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.: 20-cv-2954

BRANDEN BLAKNEY; and
BRANDI MOORE,

          Plaintiffs,

v.

BARLO INC. d/b/a INTERSTATE ROOFING INC.; and
SCOTT RIOPELLE,

      Defendants.
______________________________________________________________________________

                      COMPLAINT FOR UNPAID WAGES
______________________________________________________________________________

          Plaintiffs Branden Blakney and Brandi Moore, by and through undersigned counsel, file

this Complaint for Unpaid Wages against the above-listed Defendants.

                                  STATEMENT OF THE CASE

     1.       Defendants misclassified Plaintiffs as exempt from overtime pay and refused to pay

them overtime premiums for overtime hours worked.

     2.       Plaintiffs performed primarily basic, clerical tasks, including serving as personal

assistants for their supervisors. They did not exercise discretion and independent judgment, nor

did they conduct work directly related to management policies, business operations, or the

decision-making process of the executive.

     3.       Defendant Scott Riopelle, who employed Plaintiffs, referred to Plaintiff Brandi

Moore as a “secretary” and to Plaintiff Branden Blakney as an “overpriced coffee maker.”
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 2 of 17




      4.      Plaintiffs’ job duties did not meet the requirements of any exemption under the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., or Colorado Minimum Wages of

Workers Act, C.R.S. §§ 8-6-101, et seq., as implemented by the Colorado Minimum Wage Order

(“CMWO”) and Colorado Overtime and Minimum Pay Standards Order (“COMPS”), 7 C.C.R.

1103-1. 1 By failing to pay overtime wages to their non-exempt employees, Defendants violated

the FLSA, the CMWO, and the COMPS.

      5. Defendants also violated the Colorado Wage Claim Act (“CWCA”), C.R.S. §§ 8-4-101,

et seq., which requires employers to pay their employees all earned, vested and determinable

wages upon the termination of the employment relationship and imposes penalties on employers

who do not tender wages due upon receipt of a written demand for such wages.

      6.      Plaintiffs seek actual and liquidated damages, penalties, pre- and post-judgment

interest, and attorney fees and costs resulting from Defendants’ willful violation of their right to

be paid overtime wages.

                            PARTIES, JURISDICTION, AND VENUE

      7.      Plaintiff Branden Blakney (“Mr. Blakney”) was employed by Defendants from

October 1, 2018 to March 17, 2020. Mr. Blakney’s signed FLSA Consent to Sue Form is

attached to this Complaint as Exhibit 1.

      8.      Plaintiff Brandi Moore (“Ms. Moore”) was employed by Defendants from February

26, 2018 to April 10, 2020. Ms. Moore’s signed FLSA Consent to Sue Form is attached to this

Complaint as Exhibit 2.




1
    The COMPS replaced the CMWO on March 16, 2020.

                                                     2
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 3 of 17




    9.        Defendant Barlo Inc. is a registered Colorado corporation with a principal street

address of 1000 W. 47th Avenue, Denver, CO 80211. Barlo Inc. uses the registered trade name

Interstate Roofing Inc., and is referred to hereinafter as “Interstate.”

    10.       Defendant Scott Riopelle has at all relevant times been an owner and manager of

Interstate.

    11.       Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, this case arising under

the laws of the United States. This action arises under the FLSA, 29 U.S.C. §§ 201, et seq.

    12.       Plaintiffs request that this Court exercise supplemental jurisdiction over their claims

arising under the CMWO, the COMPS, and the CWCA. See 28 U.S.C. § 1367.

    13.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because all the events and

omissions giving rise to the claims occurred in the District of Colorado.

                                      FACTUAL ALLEGATIONS

Mr. Blakney Worked as an Assistant to Interstate Chief Operating Officer Dave Kersting,
                  and as Defendant Riopelle’s Personal Assistant

    14.       Defendants hired Mr. Blakney to be the Executive Assistant to Chief Operating

Officer (“COO”) Dave Kersting.

    15.       Defendants paid Mr. Blakney on a salary basis.

    16.       Mr. Blakney worked in excess of 40 hours per week.

    17.       Mr. Blakney was required to assist Mr. Kersting by completing simple, routine, and

clerical assignments that freed up Mr. Kersting to focus more directly on his duties as COO,

specifically a full rebuild of the financial software and streamlining of processes.

    18.       Mr. Blakney’s work for Mr. Kersting included the following examples of Mr.

Blakney’s primary duties during his first few months of employment with Interstate:

                                                   3
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 4 of 17




           a. basic accounting functions, such as bank reconciliations, Accounts Payable,

               collections, and making deposits and withdrawals;

           b. organizational assignments such as printing out documents and creating binders;

           c. filing;

           d. calling Interstate’s previously used inspectors to conduct renewed fire

               inspections;

           e. general building and office operations;

           f. answering phones;

           g. handling facility supplies and repairs;

           h. filling the vending machine; and

           i. ordering and picking up lunches.

   19.     Mr. Blakney also performed personal errands for Defendant Riopelle as well as his

then-wife Danielle Riopelle, who was Interstate’s production manager at the time.

   20.     In January 2019, Defendant Riopelle increased the personal assistant tasks assigned to

Mr. Blakney. In fact, on many occasions, Mr. Riopelle said that he should have his own personal

assistant and that Mr. Blakney was not just Mr. Kersting’s assistant.

   21.     The personal errands Defendant Riopelle assigned to Mr. Blakney included dog

grooming, moving Defendant Riopelle’s personal vehicles, getting him groceries after hours, and

taking calls to address any other personal needs Defendant Riopelle had.

   22.     Defendant Riopelle often called and texted Mr. Blakney after hours and on the

weekend with “911’s,” which were requests for assistance with supposedly urgent personal tasks.

For example, Defendant Riopelle made the following text message requests:


                                                 4
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 5 of 17




           a. Plane tickets to be booked, request made at 8:54 p.m. on March 6, 2019;

           b. A leash for Mrs. Riopelle’s dog to be picked up, request made at 8:47 p.m. on

               April 12, 2019;

           c. Flowers to be ordered for Defendant Riopelle’s cousin’s funeral, request made at

               9:32 p.m. on May 22, 2019;

           d. Cable to be turned back on, request made at 11:26 p.m. on July 1, 2019;

           e. Au pair to be taken from Mr. Riopelle’s home to a different location because she

               was sick; request made at 10:30 p.m. on July 4, 2019; and

           f. Car insurance information to be gathered, request made at 1 a.m. on July 27,

               2019.

   23.     Meanwhile, Mr. Blakney continued his work in assisting Mr. Kersting, which

included compiling information and entering data so that Mr. Kersting and others could make

decisions on selecting a new property management software and payroll company.

   24.     In March 2019, Mr. Blakney’s work continued to shift toward doing more personal

tasks for Defendant Riopelle. Defendant Riopelle demanded this increasing personal assistance

from Mr. Blakney through more controlling and aggressive behavior.

   25.     These tasks included gathering documents for Defendant Riopelle’s divorce case;

delivering letters to attorneys and Defendant Riopelle’s interior designers; gathering and

providing information to Defendant Riopelle’s accountant; grocery shopping; and moving,

washing, and putting gas in cars.

   26.     Defendant Riopelle repeatedly berated Mr. Blakney, yelled at him, threatened to fire

him, and said he was not worth what Defendant Riopelle was paying him.


                                               5
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 6 of 17




   27.     On more than one occasion, Defendant Riopelle threw water bottles at Mr. Blakney,

shook bookcases, and screamed.

   28.     Defendant Riopelle micromanaged Mr. Blakney’s performance of Defendant

Riopelle’s personal tasks. Often, what drew Defendant Riopelle’s ire was Mr. Blakney’s failure

to perform personal tasks to Defendant Riopelle’s liking.

   29.     For example, on July 24, 2019, Defendant Riopelle became upset with Mr. Blakney

because it was taking too long for the cable and internet at Defendant Riopelle’s home to be set

up, and because the number of cable boxes on the new bill were incorrect.

   30.     On August 20, 2019, Defendant Riopelle told Mr. Blakney it was his fault that the

grass was dead at Defendant Riopelle’s house because Mr. Blakney had “flaked” on Defendant

Riopelle’s landscaper. In fact, on August 4 and 5, while Defendant Riopelle was in Alaska, Mr.

Blakney had taken the time to visit Defendant Riopelle’s house to work on the sprinklers.

   31.     Defendant Riopelle also micromanaged Mr. Blakney’s work that was more directly

related to Interstate’s business operations.   For example, on October 14, 2019, Defendant

Riopelle instructed Mr. Blakney to pull for him a schedule for Pepsi Center events. Mr. Blakney

followed the instructions as he understood them, by making a spreadsheet of all Pepsi Center

events after he could not get the online calendar to print. Defendant Riopelle called Mr. Blakney

stupid, pulled a schedule just for the Denver Nuggets, and claimed that he had only asked for the

Nuggets’ schedule. When Mr. Blakney insisted that Defendant Riopelle had not, he told Mr.

Blakney to “go the fuck home” for calling Defendant Riopelle a liar.




                                                6
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 7 of 17




   32.      On October 29, 2019, Defendant Riopelle became upset with Mr. Blakney for

apparently choosing the wrong date for booking a flight for Defendant Riopelle’s non-work

related travel to New York for the Macy’s Thanksgiving Day Parade.

   33.      Following this incident, Defendant Riopelle yelled to Mr. Kersting that Defendant

Blakney was an “overpriced coffee maker.” The entire office, including Mr. Blakney, heard this.

   34.      Other things that caused Defendant Riopelle to become upset included Mr. Blakney

not getting a sandwich for Defendant Riopelle’s daughter, and taking too long to return Mr.

Riopelle’s leased truck to the dealer, when Mr. Blakney in fact had been taking care of scratches

on the truck.

   35.      At the beginning of 2020, Defendant Riopelle required that Mr. Blakney work the

reception desk any time the regular receptionist Samantha Rose was away from the desk.

(Defendant Riopelle had required Mr. Blakney to work the reception desk at times prior to

2020). Over time, Defendant Riopelle required Mr. Blakney to spend half of his workday at the

front desk, even when Ms. Rose was there. Mr. Blakney’s duties while working the reception

desk included filing, scanning, and faxing documents, and entering information on roofing leads

into the company’s job tracking software.

 Ms. Moore Worked as an Administrative Assistant to the Commercial Division, and as a
                      Personal Assistant to Roland Gonzalez

   36.      Ms. Moore worked as an administrative assistant to Roland Gonzalez, the head of

Interstate’s commercial division, and John Reiter, production manager for the commercial

division.

   37.      Defendants paid Ms. Moore on a salary basis and did not pay her overtime premiums

for overtime hours worked.

                                               7
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 8 of 17




   38.     Mr. Gonzalez relied on Ms. Moore for assistance with his day-to-day work.

   39.     Ms. Moore organized Mr. Gonzalez’s schedule and his emails, and she made for him

a running list of tasks. Ms. Moore sat at Mr. Gonzalez’s computer and wrote his emails, with

Mr. Gonzalez standing over her. Part of the reason Mr. Gonzalez needed this assistance was

because he was not a good speller.

   40.     Ms. Moore put appointments on Mr. Gonzalez’s calendar. However, he was very

particular about what was on his calendar, so she had to get his approval before scheduling

appointments.

   41.     Ms. Moore also performed personal tasks for Mr. Gonzalez and his family, as well as

errands for Mr. Riopelle. For example, she arranged for the windshield on Mr. Gonzalez’s truck

to be replaced and entered his daughter’s school events on his calendar. His wife even called

Ms. Moore to ask her to put appointments on Mr. Gonzalez’s calendar and do things like help

out with their son’s school fundraiser.

   42.     As the administrative assistant for the commercial division, Ms. Moore performed a

variety of clerical tasks, which included the following examples of her primary duties:

           a. Assisting with accounts payable by pulling information from QuickBooks and

                presenting invoices for verification and signature to Messrs. Gonzalez and Reiter;

           b. Scanning and filing of commercial division documents, such as invoices, and

                maintaining paper files;

           c. Entering data into the commercial division’s “book of business”;




                                                 8
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 9 of 17




          d. Keeping track of roofer payments by generating forms that Mr. Gonzalez verified

              and approved; and scanning checks, entering the data into the system, and giving

              them to Controller Judith Amaya for deposit;

          e. Running and organizing profit-and-loss (P&L) reports;

          f. Downloading and printing material invoices, verifying correct taxation, obtaining

              signatures, and turning in the invoices for payment;

          g. Locating, copying, and sending documents and correspondence to Interstate’s

              lawyers;

          h. Assisting in assembling Statement of Qualification packets for pitching new

              projects;

          i. Tracking credit card receipts;

          j. Cleaning the office;

          k. Running errands; and

          l. Taking notes at meetings.

   43.    Ms. Moore completed her work with Mr. Gonzalez’s close supervision and oversight.

When she did tasks on her own, she had to have her work verified by Mr. Gonzalez or Mr.

Reiter. Her job was to prepare things for Mr. Gonzalez’s approval or denial. She did not

provide him with recommendations, and Mr. Gonzalez always had the final say.

   44.    For example, when Ms. Moore assisted with accounts payable, Messrs. Gonzalez and

Reiter typically worked together to verify the numbers presented by Ms. Moore, and if

everything was correct, Mr. Gonzalez signed the invoice and turned it over to corporate for

payment. She would then scan and file the invoices.


                                               9
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 10 of 17




    45.     Ms. Moore also spent some time assisting the residential division with certain tasks,

including managing subcontractor files and workers compensation forms for the salespeople.

Ms. Amaya oversaw Ms. Moore’s performance of these tasks.

    46.     Ms. Moore followed detailed procedures to complete many of her tasks, such as

weekly billing, generating P&L reports, lead tracking, setting up new projects, and organizing

files on the server.

    47.     On more than one occasion Ms. Moore was the object of Defendant Riopelle’s

unprovoked wrath. One time, Ms. Moore was asked to set up for a meeting in Mr. Gonzalez’s

office. She was not told how many people would be attending, so she did not set up enough

chairs. In response, Defendant Riopelle stormed into Ms. Moore’s office and called her stupid

and incompetent. During this rant, Defendant Riopelle referred to Ms. Moore as a “secretary.”

                       Plaintiffs Worked Far in Excess of 40 Hours Per Week

    48.     During his initial three months of employment in 2018, Mr. Blakney averaged

working over 50 hours per week.

    49.     From January to March 2019, Mr. Blakney worked over 50 hours per week.

    50.     Beginning in March 2019, Mr. Blakney’s work shifted increasingly toward doing

more personal tasks for Mr. Riopelle. At the same time, Mr. Blakney’s workload increased as he

was helping Mr. Kersting cover for Ms. Riopelle’s departure from Interstate.

    51.     To complete his personal assistant duties for Mr. Riopelle along with his other duties

to assist Mr. Kersting, Mr. Blakney worked more than 60 hours per week from March 2019 to

January 2020.




                                                10
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 11 of 17




   52.      During her first year at Interstate, Ms. Moore worked more than 60 hours per week.

The excessive hours were causing strain on Ms. Moore and her life at home. She lived with her

boyfriend, sister, and sister’s two children, and she had helped raise the children since 2016.

   53.      In March 2019, after Ms. Moore pursued other employment, Mr. Gonzalez agreed to

reduce her hours to 45 per week. He told Ms. Moore her hours would be 8 a.m. to 5 p.m., which

would amount to 45 hours per week because Interstate employees generally did not get a lunch

break.

   54.      Over the next year, Ms. Moore’s hours did go down, but not as much as agreed. She

continued to work around 50 hours per week.

         Interstate Required Plaintiffs to Clock in and out Beginning in February 2020

   55.      In the middle of February 2020, Mr. Riopelle told Mr. Blakney, Ms. Moore, and

coworker Rodrigo Gonzalez that they had to clock in and out for all their shifts.

   56.      Mr. Blakney asked Mr. Kersting about this change. Mr. Kersting said that Defendant

Riopelle had made this change because the company felt these employees were not in fact

exempt from overtime protections.

   57.      After one week on the timekeeping system, Defendant Riopelle texted Mr. Blakney to

say that he was working too many hours. Mr. Blakney responded that he had to work those

hours to get all his work done.

   58.      Prior to February 2020, Interstate did not record Plaintiffs’ hours worked.

                         Defendants Misclassified Plaintiffs as Exempt

   59.      Plaintiffs were not exempt from the protections of the FLSA, the CMWO, the

COMPS, or the CWCA.


                                                11
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 12 of 17




   60.     Plaintiffs’ primary duties were not directly related to the management or general

business operations of Interstate or its customers.

   61.     Plaintiffs’ primary duties did not include the exercise of discretion and independent

judgment with respect to matters of significance.

   62.     Plaintiffs did not regularly perform duties important to the decision-making process

of Interstate’s executives.

   63.     Plaintiffs were not delegated authority regarding matters of significance.

   64.     Plaintiffs did not have authority to make independent choices, free from immediate

direction or supervision.

   65.     Plaintiffs often applied well-established techniques, procedures, or specific standards.

   66.     Plaintiffs’ primary duties were clerical in nature.

   67.     Neither Plaintiff had authority to sign invoices.

   68.     Plaintiffs did not direct the work of any other employees.

   69.     Plaintiffs did not have the authority to hire or fire other employees, nor were their

suggestions and recommendations as to the hiring, firing, advancement, promotion, or any other

change of status of other employees given particular weight.

   70.     Though Plaintiffs regularly worked more than 40 hours each workweek, Defendants

refused to pay them any wages for overtime hours worked.

   71.     Plaintiffs and Defendants had no mutual agreement concerning the method and

amount of overtime word that would be required, or the manner in which payment for overtime

work would occur.




                                                 12
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 13 of 17




   72.     On approximately July 7, 2020, Plaintiffs each made a written demand for wages

pursuant to C.R.S. § 8-4-109. Defendants have not paid the wages owed.

   73.      At all relevant times, Interstate was an enterprise engaged in commerce or

production of goods for commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

   74.     On information and belief, at all relevant times Interstate had a gross volume of sales

in excess of $500,000.

   75.     Defendant Riopelle, as owner of Interstate, exercised operational and financial control

over its day-to-day functions, including compensation of employees, classification of employees,

and practices regarding pay and work schedules.          Defendant Riopelle hired and fired his

employees, made all important financial decisions regarding the enterprise, controlled his

employees’ rates of pay, and made the decisions to misclassify Plaintiffs as overtime exempt and

to avoid paying overtime rates for overtime hours worked.

   76.     The CMWO covers work performed by Plaintiffs because, at all relevant times, their

work was connected with and/or incidental to the retail and service industry. Interstate sold and

offered for sales services, commodities, articles, goods, real estate, wares, and/or merchandise to

the consuming public. Such sales generated at least 50% of Interstate’s annual dollar volume of

business. The goods and services offered by Interstate were not made available for resale.

   77.     The CMWO also covers work performed by Plaintiffs because, at all relevant times,

their work was connected with and/or incidental to the commercial support service industry.

Plaintiffs’ duties included clerical, building maintenance, and grounds maintenance duties.

                                  FIRST CLAIM FOR RELIEF
                         Violation of the FLSA (29 U.S.C. §§ 201, et seq.)

   78.     Plaintiffs repeat and reallege each of the allegations above as if fully set forth herein.

                                                 13
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 14 of 17




   79.     Plaintiffs were “employees” as that term is defined by the FLSA. 29 U.S.C. § 203(e).

   80.     Defendants “employed” Plaintiffs as that term is defined by the FLSA. 29 U.S.C. §

203(g).

   81.     Defendants were Plaintiffs’ “employers” as that term is defined by the FLSA. 29

U.S.C. § 203(d).

   82.     Plaintiffs were non-exempt employees under the FLSA.

   83.     Defendants    misclassified    Plaintiffs   as   employees     exempt    from    overtime

compensation in violation of the FLSA.

   84.     Plaintiffs are owed pay, including overtime premiums, for hours they worked beyond

40 in each given workweek. 29 U.S.C. § 207.

   85.     Defendants’ misclassification of Plaintiffs as exempt from overtime pay was not

made in good faith.

   86.     Defendants’ violations of the FLSA were willful. 29 U.S.C. § 255(a).

   87.     Plaintiff have suffered lost wages and lost use of those wages in an amount to be

determined at trial.

   88.     Plaintiff and others are entitled to recover unpaid overtime premiums, liquidated

damages, attorney fees, and costs.

                            SECOND CLAIM FOR RELIEF
 Violation of the Colorado Minimum Wages of Workers Act (C.R.S. §§ 8-6-101, et seq.), as
               Implemented by the CMWO and the COMPS (7 C.C.R. 1103-1)

   89.     Plaintiffs repeat and reallege each of the allegations above as if fully set forth herein.

   90.     Defendants were Plaintiffs’ “employers” as that term is defined by the CMWO and

the COMPS, because they employed Plaintiffs in Colorado.


                                                 14
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 15 of 17




    91.     Plaintiffs were Defendants’ “employees” as that term is defined by the CMWO and

the COMPS, because they performed labor for the benefit of Defendants in which Defendants

commanded when, where, and how much labor they would perform.

    92.     Plaintiffs were non-exempt employees under the CMWO and the COMPS.

    93.     Defendants    misclassified    Plaintiffs   as   employees     exempt    from    overtime

compensation in violation of the CMWO and the COMPS.

    94.     Defendants violated the CMWO and the COMPS when they refused to pay Plaintiffs

overtime wages for all hours worked beyond forty each workweek.

    95.     Defendants’ violations of the CMWO and the COMPS were willful and not in good

faith.

    96.     Plaintiffs suffered lost wages and lost use of those wages in an amount to be

determined at trial.

    97.     Plaintiffs and others are entitled to recover unpaid wages, attorneys’ fees, and costs of

the suit.

                                THIRD CLAIM FOR RELIEF
                       Violation of the CWCA (C.R.S. §§ 8-4-101, et seq.)

    98.     Plaintiffs repeat and reallege each of the above allegations as if fully set forth herein.

    99.     Defendants were Plaintiffs’ “employers” as that term is defined by the CWCA

because they employed Plaintiffs in Colorado. C.R.S. § 8-4-101(6).

    100.    Plaintiffs were Defendants’ “employees” as that term is defined by the CWCA

because they performed labor for the benefit of Defendants. C.R.S. § 8-4-101(5).




                                                  15
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 16 of 17




   101.    Defendants violated the CWCA when they failed to pay Plaintiffs all earned, vested

and determinable wages upon termination of employment and upon receipt of Plaintiffs’

demands therefor. C.R.S. § 8-4-109.

   102.    As a result, Plaintiffs suffered lost wages and lost use of those wages in an amount to

be determined at trial.

   103.    Plaintiffs are entitled to recover in a civil action all earned, vested, and determinable

wages owed to them, statutory penalties and attorney fees and costs of suit. C.R.S. § 8-4-109;

Colo. Rev. Stat. § 8-4-110.


       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their

favor and against Defendants, and award Plaintiffs:

           a. Unpaid wages and overtime premiums;

           b. Liquidated damages;

           c. Penalties under C.R.S. §§ 8-4-109 and -113.

           d. Pre-judgment and post-judgment interest as permitted by law;

           e. Costs and attorney fees; and

           f. Further relief that this Court deems just and proper, and any other relief as
              allowed by law.

                                                      Respectfully submitted,

                                                      s/Arash Jahanian
                                                      Arash Jahanian
                                                      The Meyer Law Office, P.C.
                                                      P.O. Box 40394
                                                      Denver, CO 80204
                                                      Office: (303) 831-0817
                                                      Fax: (720) 210-9858
                                                      arash@themeyerlawoffice.com

                                                16
Case 1:20-cv-02954-STV Document 1 Filed 09/30/20 USDC Colorado Page 17 of 17




                                          Brandt Milstein
                                          MILSTEIN LAW OFFICE
                                          2400 Broadway, Suite B
                                          Boulder, CO 80304
                                          303.440.8780
                                          brandt@milsteinlawoffice.com

                                          Attorneys for Plaintiff




                                     17
